Citation Nr: 0709068	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Basic eligibility for VA death pension benefits. 



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

In a notification letter dated in January 2005, the VARO in 
Manila, the Philippines, denied the appellant's claim for VA 
death benefits because her deceased spouse did not have the 
required military service to render her eligible for VA 
benefits.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the appellant has received 
the required notice.

2.  The appellant's deceased spouse served with the New 
Philippine Scouts from April 23, 1946 to May 8, 1947.

3.  The appellant's deceased spouse did not possess the 
requisite service for her to qualify for VA nonservice-
connected death pension benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 
107, 1521, 1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)) imposes obligations on VA in terms of its duties to 
notify and assist claimants in the development of their 
claims.  

Upon receipt of a receipt or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, including any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of the information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant was informed 
in a January 2005 communication that basic eligibility to 
nonservice-connected death pension benefits may be shown to 
exist if a veteran served in a regular component of the 
active military, naval, or air service of the United States 
Armed Forces for a period of ninety (90) days or more, one 
day of which must have been during wartime.  She was informed 
that service with the Commonwealth Army, including the 
recognized guerrillas, or the New Philippine Scouts did not 
meet that requirement.  She was told that service department 
records showed her deceased spouse served as a member of the 
New Philippine Scouts from April 23, 1946 to May 8, 1947.  
She was informed what evidence had been used to decide the 
claim.  This included the deceased spouse's enlisted record 
and report of separation from service.  

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of a lack of 
qualifying service, a lack of veteran's status, or a lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  Accordingly, any 
deficiency in notice to the appellant, including the 
respective responsibilities for the parties when securing 
evidence, is harmless, nonprejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  The Board notes that the 
law and not the evidence controls the outcome of this 
particular case.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the questions are limited to statutory 
interpretation.

Laws and Regulations

The appellant seeks VA nonservice-connected death pension 
benefits.  VA shall pay pension for nonservice-connected 
disability or death to the surviving spouse of a veteran of a 
war who has the requisite wartime service or who was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. §§ 1521, 
1541.

To determine basic eligibility for VA nonservice-connected 
death pension benefits, it is required, in part, that the 
veteran have active military, naval, or air service.  See 
38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

"Active military, naval, and air service includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts and any organized military 
forces of the government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under Section 14 of Public Law 
No. 190, 79th Congress (active October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  The paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law 190.  38 C.F.R. § 3.40; 38 U.S.C.A. § 107.

Service with the Philippine Scouts in the Regular Army 
conducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
in the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States, 
dated July 26, 1941, is included as qualifying service for 
compensation benefits, but not for pension benefits.   
38 C.F.R. § 3.40. 

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  

In general, service before July 1, 1946, in the organized 
military forces of the government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a).

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded, based on the appellant's deceased 
spouse's service.  As disposition of the claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The deceased lacked qualifying 
military service for pension purposes.  The Board notes that 
the Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
veteran's service was in the New Philippine Scouts from 
April 23, 1946 to May 8, 1947.  As this does not constitute 
qualifying military service for pension purposes, the 
appellant does not meet the basic eligibility requirements 
for VA pension benefits and the claim must be denied as a 
matter of law.  See Sabonis, supra.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


